DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-14, 16-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey et al. (US 2015/0096627 A1) in view of Dazet (US 9,102,106 B2) and Bergami (US 11,141,689 B2).
Regarding claims 1 and 16: Dailey teaches a rotorcraft (401), comprising: 
a fuselage (409); 
an engine (106); 
a gearbox coupled to the engine (inherent to a rotorcraft where the engines are not aligned with the rotor such as shown in Dailey); and 
a radial inlet plenum (100), comprising: 
a cowling (116, 302) having an exterior surface that is substantially flush with a portion of the fuselage surrounding the cowling (see fig. 3) and an opposite interior surface, the cowling defining a plurality of openings extending from the exterior surface to the interior surface (see figs. 2-3); 
a forward outer flange (fig. 1A: vertical web between 102 and 104 further from engine 106) extending radially inward from the interior surface of the cowling; 
an aft outer flange (the vertical web closer to engine 106) extending radially inward from the interior surface of the cowling; 
a forward inner frame (sloping wall beneath left web) configured to be coupled to the engine; 
an aft inner frame (corresponding sloping wall on right) configured to be coupled to the engine; 
wherein the forward outer flange and the aft outer flange are located axially further apart as compared to a distance between the forward inner frame portion and the aft inner frame portion (fig. 1A: the inner frame curves inwardly toward the engine as shown).
[AltContent: textbox (Panel)][AltContent: textbox (Outer Flange)][AltContent: textbox (Inner Frame)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    565
    501
    media_image1.png
    Greyscale

Dailey fig. 1A with examiner annotations
Dailey fails to teach forward and aft flexible sections configured to be coupled between the forward and aft outer flanges and the forward and aft inner frames, or a seal between the outer flanges and the inner frames provided by the flexible section is provided independent of whether the flexible section is compressed between the outer flanges and the inner frames. Dailey does recognize that relative motion must be accounted for (¶ 0017).
Dazet teaches an aircraft structure which comprises an inner frame (20), outer flange (100) and a flexible section (61) configured to be coupled between the outer flange and the inner frame (fig. 8). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the inlet plenum of Dailey with a flexible section as taught by Dazet (in place of a different seal between the flange and frame) in order to account for relative motion (Dazet c. 6, ℓ. 55-67).
(nearly the entire plenum of Dailey), and a seal between the forward outer flange and the forward inner frame provided by the forward flexible section is provided independent of whether the forward flexible section is compressed between the forward outer flange and the forward inner frame (since the seal is affixed thereto), and a seal between the aft outer flange and the aft inner frame provided by the aft flexible section is provided independent of whether the aft flexible section is compressed between the aft outer flange and the aft inner frame.
If applicant does not agree that the forward outer flange and the aft outer flange are located axially further apart as compared to a distance between the forward inner frame portion and the aft inner frame portion, then it would have been an obvious matter of design choice to make the different portions of the frame, flange and seal slope further apart with distance from the engine of whatever form or shape was desired or expedient in order to obtain the desired airflow or form factor. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Dailey, as modified, would still be silent to the forward flexible section having a greater outer periphery as compared to an outer periphery of the aft flexible section. However, Bergami teaches an air intake for a rotorcraft (abstract) where the air filter may come in different shapes to match the shape of the air box, including a trapezoidal shape (c. 3, ℓ. 45-56). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the intake of Dailey, and consequently the flexible sections, with a trapezoidal shape as disclosed by Bergami to taper the air box as it progresses aftward for the purpose of streamlining the cowling. In so doing, when viewed longitudinally along a forward-aft direction, the forward flexible section would comprise a greater outer periphery as compared to an outer periphery of the aft flexible section due to the taper of the cowling.
Regarding claim 2: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 1.  Dailey also teaches that the forward outer flange is axially offset from the forward inner frame and the aft outer flange is axially offset from the aft inner frame (see fig. 1).
Regarding claim 3: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 2.  Dazet also teaches that a material comprising the flexible section (61) overlaps with the outer flange (100) and the inner frame (20).  As modified, this would be true of the forward and aft sections.
Regarding claims 4 and 17: Dailey, as modified, provides the device as claimed as detailed above with respect to claims 3 and 16.  Dazet also teaches an outer retainer (102) configured to couple the material (61) comprising the flexible section to the outer flange (100); and an inner retainer (107) configured to couple the material comprising the flexible section to the inner frame (20).  As modified, this would be true of the forward and aft sections.
Regarding claim 6: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 4.  Dazet also teaches that the flexible section is flexible.  Neither Daily nor Dazet explicitly teach fireproof materials, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device from fireproof materials in order to protect the device from flame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 18: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 17.  Dazet also teaches that a length of the material (61) comprising the flexible section between the outer flange (100) and the inner frame (20) along a cross-sectional plane is longer that a distance between the outer flange and the inner frame.
Regarding claims 21-22: Dailey, as modified, provides the device as claimed as detailed above with respect to claims 1 and 16.  As taught, at least one of the forward flexible section and the aft flexible section comprise a portion of a flexible ring that forms a portion of the plenum (as it circles the plenum, it must comprise at least a portion of a ring).
Regarding claim 9: Dailey teaches a radial inlet plenum (100), comprising: 
a cowling (116, 302) configured to cover at least a portion of a radial air intake of an engine, the cowling having an outer surface, an inner surface, and a plurality of openings extending from the exterior surface to the interior surface (see figs. 2-3); 
a forward panel coupled to the cowling and configured to be coupled to the engine (see annotated fig. 1A above),
an aft panel coupled to the cowling and configured to be coupled to the engine (corresponding to the one in annotated fig. 1A above),
wherein the forward outer flange and the aft outer flange are located axially further apart as compared to a distance between the forward inner frame portion and the aft inner frame portion (fig. 1A: the inner frame curves inwardly toward the engine as shown).
Dailey fails to teach forward and aft flexible sections configured to be coupled between the forward and aft outer flanges and the forward and aft inner frames, or a seal between the outer flanges and the inner frames provided by the flexible section is provided independent of whether the flexible section is compressed between the outer flanges and the inner frames. Dailey does recognize that relative motion must be accounted for (¶ 0017).
Dazet teaches an aircraft structure which comprises an inner frame (20), outer flange (100) and a flexible section (61) configured to be coupled between the outer flange and the inner frame (fig. 8). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have (in place of a different seal between the flange and frame) in order to account for relative motion (Dazet c. 6, ℓ. 55-67).
As modified, the combined flanges, inner frames and flexible sections form a substantial portion of the plenum (nearly the entire plenum of Dailey), and a seal between the forward outer flange and the forward inner frame provided by the forward flexible section is provided independent of whether the forward flexible section is compressed between the forward outer flange and the forward inner frame (since the seal is affixed thereto), and a seal between the aft outer flange and the aft inner frame provided by the aft flexible section is provided independent of whether the aft flexible section is compressed between the aft outer flange and the aft inner frame.
If applicant does not agree that the forward outer flange and the aft outer flange are located axially further apart as compared to a distance between the forward inner frame portion and the aft inner frame portion, then it would have been an obvious matter of design choice to make the different portions of the frame, flange and seal slope further apart with distance from the engine of whatever form or shape was desired or expedient in order to obtain the desired airflow or form factor. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Dailey, as modified, would still be silent to the forward flexible section having a greater outer periphery as compared to an outer periphery of the aft flexible section. However, Bergami teaches an air intake for a rotorcraft (abstract) where the air filter may come in different shapes to match the shape of the air box, including a trapezoidal shape (c. 3, ℓ. 45-56). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the intake of Dailey, and consequently the flexible sections, with a trapezoidal shape as disclosed by Bergami to taper the air box as it progresses aftward for the purpose of streamlining the cowling. In so doing, when viewed 
Regarding claim 10: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 9.  Dailey also teaches that the innermost portion of the forward panel and the innermost portion of the aft panel comprise rigid materials configured to surround portions of the engine.
Regarding claim 11: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 10.  Neither Dailey nor Dazet teach specific relative motion, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to design for the expected misalignment in order to account for all positions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 11.  Dailey also teaches that the outermost portion of the forward panel comprises a flange rigidly coupled to the interior surface of the cowling (116).
Regarding claim 13: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 12.  Dazet also teaches an outer retainer (102) configured to couple the flexible section (61) to the flange; and an inner retainer (107) configured to couple the flexible section to the innermost portion.
Regarding claim 14: Dailey, as modified, provides the device as claimed as detailed above with respect to claim 13.  Dazet also teaches that a length of the flexible section (61) between the flange (100) and the innermost portion along a cross-sectional plane is longer than a distance between the flange and the innermost portion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-14, 16-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647